Citation Nr: 1141753	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  05-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hallux valgus with hammertoe deformity.


REPRESENTATION

Appellant represented by:	Dennis Peterson, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945 and from January 1951 to August 1952.  

This matter is on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before a Decision Review Officer (DRO) at the RO in March 2005.  A transcript of the hearing is of record.

This claim has a complex procedural history.  In July 2003, the Veteran submitted a claim seeking entitlement to service connection for, among other disorders, a bilateral foot disorder, which he asserts is due to ill-fitting combat boots he wore while on active duty.  The RO denied this claim in a March 2004 decision, where the claim was specifically characterized as one for bilateral pes planus and hallux valgus deformity of the right great toe with second toe hammertoe deformity.  The Veteran ultimately appealed the issue to the Board, where service connection was denied in an October 2008 decision on the basis that a chronic foot disorder was not manifest during his first period of active duty service and was not aggravated by his second period of active duty service.  

In April 2009, the Court of Appeals for Veterans Claims (Court) vacated the Board's October 2008 decision and remanded the claim for further development.  The claim was remanded by the Board to the RO in July 2009 for further development.  After this development was completed, service connection for calluses of the feet was granted by the Board in July 2010.  The issue of service connection for pes planus, hallux valgus and hammertoe was remanded for additional development.  

While carrying out the Board's instructions, the RO issued a November 2010 decision that re-characterized the Veteran's service-connected disability as pes planus, rather than merely calluses, and granted a 30 percent disability rating for the same.  The Board points out at this point that the grant of service connection for pes planus is a full grant of the benefit sought, and it is no longer on appeal without the submission of a notice of disagreement regarding either the associated disability rating or effective date.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Thus, only the remaining disorders for consideration are the Veteran's hammertoes and hallux valgus.  

With regard to these issues, in May 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder. The VHA opinion was provided to the Veteran and his representative.  A response was received in July 2011 with a waiver of RO consideration.  

Finally, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hallux valgus in the right foot was not shown in service or for many years thereafter and is not related to service or any service related disability.  

2.  Hallux valgus in the left foot is not currently shown.

3.  Hammertoes in both feet are related to service.  


CONCLUSIONS OF LAW

1.  Hallux valgus of the right foot was not incurred in or aggravated by service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

2.  Hallux valgus of the left foot was not incurred in or aggravated by service, is not related to a service-connected disability and is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).

3.  Hammertoes are attributable to the Veteran's service-connected pes planus disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was partially satisfied by way of a letter sent to the Veteran in August 2003 that fully addressed most notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims on a direct basis and of his and VA's respective duties for obtaining evidence.  

The Board notes, however, that this notice letter did not address how service connection for these disorders may be established on a secondary basis.  Indeed, the Veteran was not service connected for a relevant underlying disorder until after this case was certified to the Board.  However, the Veteran has demonstrated actual knowledge of the basic tenets for establishing service connection on a secondary basis.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

Specifically, in a July 2011 argument, the Veteran's attorney provided an explanation as to why secondary service connection was warranted.  He pointed to pertinent evidence and argued why the findings of a June 2011 VHA opinion should be discounted.  The Veteran has not only demonstrated actual knowledge on how service connection may be established on a secondary basis but also addressed the relevant evidence regarding such a relationship.  Therefore, under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, this duty to notify was not satisfied prior to some of the initial unfavorable decision on the claim by the RO. Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the Dingess notice was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in January 2010 that fully addressed the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Therefore, he was provided the content-complying notice to which he was entitled.  Pelegrini, 18 Vet. App. at 122.

Furthermore, the claims were readjudicated, and a supplemental statement of the case was issued in March 2010 that addressed the affected issues on appeal. Consequently, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, as is discussed in more detail below, the Veteran's service treatment records are unavailable.  The Board is satisfied that a diligent effort, though unavailing, was undertaken to acquire them.  Neither the Veteran nor his attorney have argued the contrary.  

The Veteran also submitted his own private treatment records.  The Board does note that, at his hearing before the RO, he stated that he was treated by a private physician in 1960.  See Hearing Transcript (T.) at 10.  He also acknowledged that this physician had since passed away, and that the records are likely not available.  Indeed, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, as noted, the Veteran was provided an opportunity to set forth his contentions during the hearing a DRO at the RO in March 2005.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the May 2005 hearing, the DRO identified the issues on appeal (T. at 2).  Information was also solicited regarding the onset of the Veteran's foot disorder and the symptoms he has experienced since that time.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, VA examinations and opinions with respect to the issues on appeal were obtained in February 2005 and December 2005.  An expert opinion of a VA podiatrist was provided to the Board in June 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran, through counsel, argues that the June 2011 opinion should be discounted on the basis of bias and inadequacy.  However, as will be discussed in greater detail below, the Board finds that the VA opinions, including the June 2011 opinion, are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the Veteran and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in 2003, the amendment is not applicable to the current claim. 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Board notes, as it did in previous adjudications, that the Veteran's service treatment records are largely unavailable.  In such cases there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).

Finally, as was noted above, the Veteran is now service connected for pes planus and calluses to the feet.  The only remaining issues are entitlement to service connection for hallux valgus and hammertoes.  

Hallux Valgus

The available service treatment records do indicate the presence of foot complaints during his second period of active duty.  Reference is made to the Veteran providing a vague history of experiencing "foot trouble" prior to that time.  However, as discussed in its July 2010 decision, there is insufficient evidence to rebut the presumption of soundness.  He is thereby considered to have entered his second period of service in sound condition.  Nevertheless, there is no indication that the Veteran's in-service foot complaints were indicative of hallux valgus.  

Specifically, at his separation physical examination from August 1952, medical observations of the Veteran's feet were limited to finding that he had calluses that were "moderately painful."  Treating physicians from that same timeframe similarly limited their observations to only pes planus.  Put another way, there was no indication that hallux valgus, which would have been readily identifiable, at that time.  Therefore, although pes planus was observed in service, there is no clinical evidence of hallux valgus during either period of active duty.  

Next, the post-service evidence does not reflect the presence of a hallux deformity until the Veteran underwent a bunionectomy on his right foot in March 1999.  The Board recognizes that this disorder must have been present prior to that time.   However, approximately 47 years between the time he left active duty and the first clinical identification of the condition.  There is not a scintilla of objective evidence of complaints, treatment, or diagnosis of a hallux deformity in that 47 year time period.  Therefore, in the absence of any hallux valgus treatment records prior to 1999, the clinical evidence does not indicate the presence of hallux valgus symptoms since active duty.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  The Board considers hallux valgus to be one such disorder, as it may be diagnosed by its unique and readily identifiable features, and thus does not require a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Moreover, the Veteran's lay testimony is also competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Significantly, the Board finds that the Veteran's reported history of continued hallux valgus in the right foot since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, the separation examination was absent of any complaints.  Moreover, as discussed, the post-service evidence does not reflect treatment related to hallux valgus of the right foot for 47 years after he left active duty.  Caluza, 7 Vet. App. at 498.  Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the lack of clinical evidence of hallux valgus in the subsequent years, as well as the fact that such symptoms were not shown when he left active duty, and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between his current complaints and either active duty or to a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right foot hallux valgus to either active duty or to a service-connected disability, despite his contentions to the contrary.    

First, regarding the relationship between the Veteran's hallux valgus and active duty service, the Board relies on opinions provided by two VA examiners in February 2005 and December 2009, respectively.  In the first, the examiner noted the Veteran had undergone a bunionectomy on the right foot, but opined that the Veteran's right foot hallux valgus was not due to an in-service event, injury or disease.  The examiner supported his negative opinion by noting that the Veteran's service treatment records did not reflect a diagnosis or treatment for this condition.  Moreover, the examiner stated that presence of calluses on both feet, which were seen at service discharge, did not support the findings that his other foot disorders, including hallux valgus, were related to his active service.  

Pursuant to the Board's July 2009 remand instructions, the Veteran claims file was reviewed by a second VA examiner in December 2009.  While this examiner did not specifically provide an opinion regarding the etiology of the Veteran's right foot hallux valgus, he did state that if the Veteran indeed had substantial problems with his feet that would have predisposed him to disorders such as hallux valgus, "those condition[s] would have clearly been symptomatic within 5-10 years of his discharge from service."  As was discussed above, there was no indication of right foot hallux valgus until 1999.  

The Board finds that these opinions are adequate for evaluating whether the Veteran's hallux valgus is related to active duty.  Specifically, the examiners both reviewed the claims file, and the examiner in 2005 conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board finds the VA examiner's opinion to be of great probative value.

Next, as noted above, the Veteran was granted service connection for pes planus with calluses in November 2010.  As he now had a service-connected foot condition, VA's duty to assist required development as to whether the Veteran's right foot hallux valgus was related to his now service-connected pes planus.  
Accordingly, the Board referred the Veteran's claims file to a specialist in podiatry for an opinion as to this question.  

In June 2011, the VA podiatrist provided the opinion that "Hallux Valgus or bunion deformity caused by a pes planus is very rare; with one exception, i.e. neurological cause such as Charcot Foot."  He emphasized there was no indication that the Veteran had any neurological condition.  Essentially, as there was no evidence of the requisite neurological disability, he stated that there was no relationship between the Veteran's pes planus and his hallux valgus.  The podiatrist added that "there is literature to support bunions as being hereditary," but is also associated with conditions such as biomechanical instability, neuromuscular disease, trauma, or structural deformity.  

As was the case with the VA examinations, the Board finds that this opinion is adequate for evaluating whether the Veteran's hallux valgus is related to his service-connected pes planus.  Specifically, the podiatrist reviewed the claims file as well as the available medical literature, and he supported his conclusions with a thorough reasons and basis.  There is also no indication that the podiatrist was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the podiatrist's opinion to also be of great probative value.

In support of his claim, the Veteran has submitted a short statement from a private physician, who stated that that the Veteran's right foot bunion was aggravated by and "perhaps originated" from "long marches in World War II."  No rationale was provided with this opinion.


It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board places greater probative value on the opinions from the VA examiners and the VA podiatrist than the brief conclusions provided by the private physician.  As an initial matter, the private physician fails to provide a reasons and basis for his conclusions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Moreover, there is no indication that this opinion was based on review of the pertinent evidence of record.  Certainly, this alone does not negate the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, as was noted above, the private examiner provided no rationale for his favorable opinion, and he specifically did not provide any explanation to account for the many years that elapsed before first the clinical observations of his hallux valgus.  

In any event, even if the claims file had been reviewed, the Board notes that the private physician's opinion that the Veteran's hallux valgus "perhaps originated" during World War II is largely speculative in nature.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Thus, its impact is mitigated when compared to the more determinative conclusions of the VA examiners.  

Finally, opinions may sometimes be adequate even when based solely on the Veteran's own statements.  However, here, the Board has already found his statements in this regard to be not credible.  Compare Godfrey v. Brown, 8 Vet. App. 113 (1995) (The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history) with Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (Reonal, 5 Vet. App. at 460 (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate).  


In contrast, the VA examiners and the VA podiatrist all supported their opinions through references to medical literature and a review of the Veteran's claims file.  The Board places greater probative value on their conclusions over the one-sentence opinion provided by the private physician.  

When weighing the probative value of the opinions in the record, the Board has also considered the arguments submitted by the Veteran's representatives.  First, in September 2005, the Veteran's representative argued that the assertions regarding an in-service foot injury should be conceded, given the Veteran's combat service in World War II.  See 38 U.S.C.A. § 1154(b) (West 2002).  

In actuality, it is unclear whether the Veteran actually engaged in combat with the enemy and, unfortunately, his active duty treatment and personnel records are largely unavailable.  While his DD-214 makes clear that he was a tank crewman in Europe during World War II, his mere presence in this theater of operations does not meet the standard required by 38 U.S.C.A. § 1154(b).  See VAOPGCPREC 12-99 (Oct. 18, 1999) ("engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.); See also Sizemore v. Principi, 18 Vet. App. 264 (2004).   

In this case, while the Veteran's service was clearly in the vicinity of locations where there was combat, this is not sufficient for this presumption.  The available evidence simply does not indicate personal participation in an actual fight or encounter with the enemy.  Therefore, in the absence of such evidence, the Board may not accept the Veteran's statements as fact under 38 U.S.C.A. § 1154(b).  

Even if such combat could have been proved, consideration of 38 U.S.C.A. § 1154(b) is not warranted, because the Veteran has never actually asserted experiencing hallux valgus as a result of combat or an incident related thereto.  His statements have been limited to complaints of foot pain and blisters.  Moreover, and of significant import, any such assertions of hallux valgus while on active duty, to include in a combat setting, would have been discounted as incredible.  Emphasis is again placed on the findings of the August 1950 physical examination that did not observe hallux valgus.  Therefore, despite his  arguments, the Board concludes that 38 U.S.C.A. § 1154(b) is not applicable in this case.  

Next, in response to the findings of the VA podiatrist in June 2011, the Veteran's representative argues that the opinion was both biased and did not did not address the question of whether the Veteran's bunions (hallux valgus) were caused or aggravated by marching in service.  The Board concludes that both arguments are without merit.

First, as to the assertion that the VA examiner was biased, the Veteran's representative has specifically argued that the examiner was improper in concluding that the Veteran "should be denied additional benefits for his bunion deformity," and cites Mariano v. Principi, 17 Vet. App. 305 (2003), in support.  The Board initially notes that Mariano is not applicable here.  In that case, the Court discussed the potentially prejudicial effect a review of the claims file may have on a nexus opinion if the file is reviewed after the examination as opposed to before.  Such is not the case here, where the podiatrist reviewed the claims file prior to submitting his report and, as was noted above, an actual examination of the Veteran was not necessary since his current disability was conceded.  

The Board agrees with the representative that entitlement to service connection is a decision made by VA, and not the physician.  However, the mere statement that the Veteran "should be denied additional benefits" does not devalue the underlying bases for the opinion, such as the lack of medical literature connecting pes planus and hallux valgus disorders.  Therefore, the Board does not conclude that the opinion was biased, and is adequate for adjudication purposes.  

Next, regarding the representative's argument that the VA podiatrist did not discuss the question of whether the Veteran's hallux valgus were caused or aggravated by marching in service, the Board concludes that such a discussion was not necessary.  First, that question was not posed to the June 2011 examiner.  The question was fully addressed in December 2009 VA examination report.  An additional opinion on the question would therefore be superfluous.  

Moreover, as discussed above, the Board has determined that the presumption of soundness attaches in this case.  VA regulations allow for service connection where there has been an increase in disability during service.  38 U.S.C.A. § 1153 (West 2002).  However, the concept of aggravation by definition requires that the disorder preexisted service or, in the case of establishing service connection on a secondary basis, at least prior to the primary disability.  Aggravation of a preexisting disability, if such is being argued, simply has no legal merit because the Board has accepted the previous argument that the Veteran's feet were normal when he entered service.

The Board has also considered the statements made by the Veteran, as well as those by his friends and family, relating his hallux valgus to his active service or to his pes planus.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

As was mentioned above, the Veteran as well as his friends and family members are competent to provide testimony regarding the nature of his hallux valgus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, they are not competent to provide testimony regarding the etiology of this disorder, as that requires an opinion that is medical in nature.  

Moreover, for the reasons stated above, the Board has also found his statements regarding this disorder to not be credible in any event.  Therefore, despite the representative's arguments to the contrary, the Board concludes that the clinical evidence does not indicate that the Veteran's right foot hallux valgus is related to active duty service or to his service connected pes planus.  Additionally, as the preponderance of the evidence is against the claim for service connection, there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Thus, given the totality of the evidence of record, the Board concludes that the Veteran's right foot hallux valgus is not attributable to active duty or to a service-connected disorder.  Service connection is not warranted for this disorder.  

Next, as this claim has been originally characterized as a bilateral foot disorder, the Board has also considered entitlement to service connection for hallux valgus on the left foot.  However, the evidence does not indicate the presence of such a disorder on the left foot, nor has the Veteran so asserted.  Specifically, at his VA examination in February 2005, the examiner observed no hallux valgus on the left foot.  

Accordingly, the Board concludes that the Veteran does not have a diagnosed left foot hallux valgus disorder for which service connection may be granted.  Moreover, assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

Hammertoes

Regarding the Veteran's claim for entitlement to service connection for hammertoes, the Board concludes that service connection should be granted for this disorder.  

Specifically, after the Veteran was service-connected for pes planus in November 2010, the Board requested an opinion from a VA podiatrist in order to address whether his hammertoes are related to his now service-connected disability.  In June 2011, the podiatrist submitted an opinion indicating that a hammertoe deformity is mainly caused by intrinsic muscle substitution due to opposing muscle weakness.  The podiatrist continued that pes planus "could contribute to a hammer toe deformity if the subject failed to treat his pes planus with supports and proper fitting shoes."

As was addressed previously, opinions that are speculative in nature, such as the case here, are generally insufficient to establish a medical nexus.  See Obert v. Brown, 5 Vet. App. 30 (1993).  However, in this case, there is no other evidence in the record that weighs against the podiatrist's conclusions as to whether the Veteran's hammertoes are due to his pes planus.  

Thus, although this opinion is of diminished value, given its speculative nature, it nevertheless places the weight of the evidence in the Veteran's favor, and at least places the evidence in equipoise.  Service connection for hammertoes is granted.  


ORDER

Service connection for hallux valgus of the right foot, to include as secondary to a service-connected disability, is denied.  

Service connection for hallux valgus of the left foot, to include as secondary to a service-connected disability, is denied.

Service connection for bilateral hammertoes, to include as due to a service-connected disability, is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


